EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 21,
2007, by and among Metalico, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company, set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be      shares of Common Stock and shall be collectively referred
to herein as the “Shares”).

C. The Company has engaged Canaccord Adams Inc. as its placement agent (the
“Placement Agent”) for the offering of the Shares on a “best efforts” basis.

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.0 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties before or by any federal,
state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Closing Bid Price” means, for any security as of any date, the last closing
price for such security on the Principal Trading Market, as reported by
Bloomberg, or, if the Principal Trading Market begins to operate on an extended
hours basis and does not designate the closing bid price then the last bid price
of such security prior to 4:00 p.m., New York City Time, as reported by
Bloomberg, or, if the Principal Trading Market is not the principal securities
exchange or trading market for such security, the last closing price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

“Company Counsel” means Lowenstein Sandler, PC.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
officers of the Company having responsibility for the matter or matters that are
the subject of the statement.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date on which the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.7(b).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit D, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company and the Subsidiaries operates, (ii) effects resulting from or relating
to the announcement or disclosure of the sale of the Shares or other
transactions contemplated by this Agreement, or (iii) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement.

“Material Contract” means any contract of the Company that was filed (or should
have been filed) as an exhibit to the SEC Reports pursuant to Item 601(b)(4) or
Item 601(b)(10) of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(p).

“Memorandum” means that certain Confidential Private Placement Memorandum of the
Company dated June 6, 2007.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means July 31, 2007.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the American Stock Exchange.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means $7.00 per Share.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.7(a).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Securities Act” means the Securities Act of 1933, as amended.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Aggregate Purchase Price
(Subscription Amount)”.

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Transfer Agent” means Corporate Stock Transfer, Inc., or any successor transfer
agent for the Company.

ARTICLE II.

PURCHASE AND SALE

1.0 Closing.

( ) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of Shares equal to the quotient resulting from dividing (i) the aggregate
Subscription Amount for such Purchaser by (ii) the Purchase Price, rounded down
to the nearest whole Share.

( ) Closing. The Closing of the purchase and sale of the Shares shall take place
at the offices of Lowenstein Sandler PC, 65 Livingston Avenue, Roseland, New
Jersey, on the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree.

( ) Form of Payment. On the Closing Date, (i) the Company and the Placement
Agent shall instruct the Escrow Agent to wire the Escrow Amount in accordance
with the terms of Section 2.1(d), and (ii) the Company shall irrevocably
instruct the Transfer Agent to deliver to each Purchaser one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof) evidencing the number of Shares
such Purchaser is purchasing as is set forth on such Purchaser’s signature page
to this Agreement next to the heading “Number of Shares to be Acquired”, within
three (3) Business Days after the Closing, duly executed on behalf of the
Company and registered in the name of such Purchaser.

(d) Escrow.

(i) Simultaneously with the execution and delivery of this Agreement by a
Purchaser, such Purchaser shall promptly cause a wire transfer of immediately
available funds (U.S. dollars) in an amount representing such Purchaser’s
Subscription Amount to be paid to a non-interest bearing escrow account of
Lowenstein Sandler PC (the “Escrow Agent”) set forth on Exhibit G attached
hereto (the aggregate amounts received being held in escrow by the Escrow Agent
are referred to herein as the “Escrow Amount”). The Escrow Agent shall hold the
Escrow Amount in escrow in accordance with Section 2.1(d)(ii) below.

(ii) The Escrow Agent shall continue to hold the Escrow Amount in escrow in
accordance with and subject to this Agreement, from the date of its receipt of
the funds constituting the Escrow Amount until the soonest of:

(A) in the case of the termination of this Agreement in accordance with
Section 6.18, in which case, if the Escrow Agent then holds any portion of the
Escrow Amount, then: (A) the Escrow Agent shall return the portion of the Escrow
Amount received from each Purchaser which it then holds, to each such Purchaser,
in accordance with written wire transfer instructions received from such
Purchaser; and (B) if Escrow Agent has not received written wire transfer
instructions from any Purchaser before the 30th day after such termination date,
then the Escrow Agent may, in its sole and absolute discretion, either
(x) deposit that portion of the Escrow Amount to be returned to such Purchaser
in a court of competent jurisdiction on written notice to such Purchaser, and
Escrow Agent shall thereafter have no further liability with respect to such
deposited funds, or (y) continue to hold such portion of the Escrow Amount
pending receipt of written wire transfer instructions from such Purchaser or an
order from a court of competent jurisdiction; OR

(B) in the case of the Closing, receipt of written instructions from the Company
and the Placement Agent that the Closing shall have been consummated, in which
case, the Escrow Agent shall release the Escrow Amount constituting the
aggregate purchase price as follows: (A) to the Placement Agent, the fees
payable to such Placement Agent, and (B) the balance of the aggregate purchase
price to the Company.

(iii) The Company and the Purchasers acknowledge and agree for the benefit of
the Escrow Agent (which shall be deemed to be a third party beneficiary of this
Section 2.1(d)) as follows:

(A) The Escrow Agent: (i) is not responsible for the performance by the Company,
the Purchasers or Placement Agent of this Agreement or any of the Transaction
Documents or for determining or compelling compliance therewith; (ii) is only
responsible for (A) holding the Escrow Amount in escrow pending receipt of
written instructions from the Company and the Placement Agent directing the
release of the Escrow Amount, and (B) disbursing the Escrow Amount in accordance
with the written instructions from the Company and the Placement Agent, each of
the responsibilities of the Escrow Agent in clause (A) and (B) is ministerial in
nature, and no implied duties or obligations of any kind shall be read into this
Agreement against or on the part of the Escrow Agent (collectively, the “Escrow
Agent Duties”); (iii) shall not be obligated to take any legal or other action
hereunder which might in its judgment involve or cause it to incur any expense
or liability unless it shall have been furnished with indemnification acceptable
to it, in its sole discretion; (iv) may rely on and shall be protected in acting
or refraining from acting upon any written notice, instruction (including,
without limitation, wire transfer instructions, whether incorporated herein or
provided in a separate written instruction), instrument, statement, certificate,
request or other document furnished to it hereunder and believed by it to be
genuine and to have been signed or presented by the proper Person, and shall
have no responsibility for making inquiry as to, or for determining, the
genuineness, accuracy or validity thereof, or of the authority of the Person
signing or presenting the same; and (v) may consult counsel satisfactory to it,
and the opinion or advice of such counsel in any instance shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the opinion or
advice of such counsel. Documents and written materials referred to in this
Section 2.1(d)(iii)(A) include, without limitation, e-mail and other electronic
transmissions capable of being printed, whether or not they are in fact printed;
and any such e-mail or other electronic transmission may be deemed and treated
by the Escrow Agent as having been signed or presented by a Person if it bears,
as sender, the Person’s e-mail address.

(B) The Escrow Agent shall not be liable to anyone for any action taken or
omitted to be taken by it hereunder, except in the case of Escrow Agent’s gross
negligence or willful misconduct in breach of the Escrow Agent Duties. IN NO
EVENT SHALL THE ESCROW AGENT BE LIABLE FOR INDIRECT, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGE OR LOSS (INCLUDING BUT NOT LIMITED TO LOST PROFITS)
WHATSOEVER, EVEN IF THE ESCROW AGENT HAS BEEN INFORMED OF THE LIKELIHOOD OF SUCH
LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.

(C) The Company and the Purchasers hereby indemnify and hold harmless the Escrow
Agent from and against any and all loss, liability, cost, damage and expense,
including, without limitation, reasonable counsel fees and expenses, which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent arising out of or relating to the performance
of the Escrow Agent Duties, unless such action, claim or proceeding is
exclusively the result of the willful misconduct, bad faith or gross negligence
of the Escrow Agent.

(D) Escrow Agent has acted as legal counsel to the Company in connection with
this Agreement and the other Transaction Documents, is merely acting as a
stakeholder under this Agreement and is, therefore, hereby authorized to
continue acting as legal counsel to the Company including, without limitation,
with regard to any dispute arising out of this Agreement, the other Transaction
Documents, the Escrow Amount or any other matter. The Purchasers hereby
expressly consents to permit the Escrow Agent to represent the Company in
connection with all matters relating to this Agreement, including, without
limitation, with regard to any dispute arising out of this Agreement, the other
Transaction Documents, the Escrow Amount or any other matter, and hereby waives
any conflict of interest or appearance of conflict or impropriety with respect
to such representation. Each of the Purchasers has consulted with its own
counsel specifically about this Section 2.1(d) to the extent they deemed
necessary, and has entered into this Agreement after being satisfied with such
advice.

(E) Escrow Agent shall have the right at any time to resign for any reason and
be discharged of its duties as escrow agent hereunder (including without
limitation the Escrow Agent Duties) by giving written notice of its resignation
to the Company, the Placement Agent and the Purchasers at least ten
(10) calendar days prior to the specified effective date of such resignation.
All obligations of the Escrow Agent hereunder shall cease and terminate on the
effective date of its resignation and its sole responsibility thereafter shall
be to hold the Escrow Amount, for a period of ten (10) calendar days following
the effective date of resignation, at which time,

(I) if a successor escrow agent shall have been appointed and have accepted such
appointment in a writing to both the Company and the Purchasers, then upon
written notice thereof given to each of the Purchasers, the Escrow Agent shall
deliver the Escrow Amount to the successor escrow agent, and upon such delivery,
the Escrow Agent shall have no further liability or obligation; or

(II) if a successor escrow agent shall not have been appointed, for any reason
whatsoever, Escrow Agent shall at its option in its sole discretion, either (A)
deliver the Escrow Amount to a court of competent jurisdiction selected by the
Escrow Agent and give written notice thereof to the Company, the Placement Agent
and the Purchasers, or (B) continue to hold the Escrow Amount in escrow pending
written direction from the Company and the Placement Agent in form and formality
satisfactory to the Escrow Agent.

(F) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions with respect to the Escrow Amount
or any portion thereunder which, in its sole discretion, are in conflict either
with other instructions received by it or with any provision of this Agreement,
Escrow Agent shall have the absolute right to suspend all further performance
under this Agreement (except for the safekeeping of such Escrow Amount) until
such uncertainty or conflicting instructions have been resolved to the Escrow
Agent’s sole satisfaction by final judgment of a court of competent
jurisdiction, joint written instructions from the Company, the Placement Agent
and all of the Purchasers, or otherwise. In the event that any controversy
arises between the Company and one or more of the Purchasers or any other party
with respect to this Agreement or the Escrow Amount, the Escrow Agent shall not
be required to determine the proper resolution of such controversy or the proper
disposition of the Escrow Amount, and shall have the absolute right, in its sole
discretion, to deposit the Escrow Amount with the clerk of a court selected by
the Escrow Agent and file a suit in interpleader in that court and obtain an
order from that court requiring all parties involved to litigate in that court
their respective claims arising out of or in connection with the Escrow Amount.
Upon the deposit by the Escrow Agent of the Escrow Amount with the clerk of such
court in accordance with this provision, the Escrow Agent shall thereupon be
relieved of all further obligations and released from all liability hereunder.

(G) The provisions of this Section 2.1(d) shall survive any termination of this
Agreement.

2.0 Closing Deliveries.   (a) On or prior to the Closing, the Company shall
issue, deliver or cause to be delivered to each Purchaser the following (the
“Company Deliverables”):

( ) this Agreement, duly executed by the Company;

( ) one or more stock certificates, free and clear of all restrictive and other
legends (except as provided in Section 4.1(b) hereof), evidencing the Shares
subscribed for by Purchaser hereunder, registered in the name of such Purchaser
as set forth on the Stock Certificate Questionnaire included as Exhibit B-2
hereto;

( ) a legal opinion of each of (i) Arnold S. Graber, General Counsel to the
Company and (ii) Company Counsel, together covering the matters set forth on
Exhibit C hereto, executed by such counsel and addressed to the Purchasers;

( ) the Registration Rights Agreement, duly executed by the Company;

( ) duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent;

( ) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Shares, (b) certifying the current
versions of the certificate or articles of incorporation, as amended, and
by-laws of the Company and (c) certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit E;

( ) the Compliance Certificate referred to in Section 5.1(h);

( ) written notice from the American Stock Exchange approving the Shares for
trading;

( ) a certificate evidencing the formation and good standing of the Company in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within five (5) days of
the Closing Date;

( ) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within ten (10) days of the Closing Date;
and

( ) a certified copy of the Certificate of Incorporation, as certified by the
Secretary of State of the State (or comparable office) of such entity’s
jurisdiction of formation, as of a date within ten (10) days of the Closing
Date.

( ) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

( ) this Agreement, duly executed by such Purchaser;

( ) its Subscription Amount, in United States dollars and in immediately
available funds, by wire transfer to the escrow account set forth on Exhibit G
attached hereto;

( ) the Registration Rights Agreement, duly executed by such Purchaser;

( ) a fully completed and duly executed Selling Stockholder Questionnaire in the
form attached as Annex B to the Registration Rights Agreement; and

( ) a fully completed and duly executed Accredited Investor Questionnaire and
Stock Certificate Questionnaire in the forms attached hereto as Exhibits B-1 and
B-2, respectively.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

1.0 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof,
or disclosed in the SEC Reports, the Company hereby represents and warrants as
of the date hereof and the Closing Date (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to each of the Purchasers as follows:

( ) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

( ) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not reasonably be expected to have a Material Adverse Effect.

( ) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its shareholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. There are no shareholder agreements, voting agreements, or
other similar arrangements with respect to the Company’s capital stock to which
the Company is a party or, to the Company’s Knowledge, between or among any of
the Company’s shareholders.

( ) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares) do not and will not (i) violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii) subject
to the Required Approvals, breach or result in a default (or with notice or
lapse of time or both would result in a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any Material
Contract, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchasers
herein, of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company or a Subsidiary is bound or affected,
except in the case of clause (iii) such as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

( ) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Shares), other than (i) the
filing with the Commission of a Registration Statement in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Sale of Shares
on Form D with the Commission under Regulation D of the Securities Act, (iv) the
filing of any requisite notices and/or application(s) to the Principal Trading
Market for the issuance and sale of the Common Stock and the listing of the
Common Stock for trading or quotation, as the case may be, thereon in the time
and manner required thereby, (v) the filings required in accordance with
Section 4.5 of this Agreement and (vi) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).

( ) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable and free and clear
of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws and other than
any Liens imposed by the Purchasers, and shall not be subject to preemptive or
similar rights. Assuming the accuracy of the representations and warranties of
the Purchasers in this Agreement, the Shares will be issued in compliance with
all applicable federal and state securities laws.

( ) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) has been set forth in the SEC Reports and has
changed since the date of such SEC Reports only to reflect stock option and
warrant exercises and other than the grant of stock options disclosed on
Schedule 3(t). All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as specified in the SEC Reports: (i) no shares of
the Company’s capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) other than the grant of stock options disclosed on Schedule 3(t),
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company; (iii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act (except the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares; (viii) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (ix) the Company has no liabilities or obligations required to be disclosed
in the SEC Reports (as defined herein) but not so disclosed in the SEC Reports,
other than those incurred in the ordinary course of the Company’s businesses and
which, individually or in the aggregate, do not or could not reasonably be
expected to have a Material Adverse Effect.

( ) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the one year preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports” and together with this Agreement, the Schedules to
this Agreement, and the Memorandum, the “Disclosure Materials”), on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of the date
hereof, the Company is not aware of any event occurring on or prior to the
Closing Date (other than the transactions contemplated by the Transaction
Documents) that requires the filing of a Form 8-K after the Closing. As of their
respective dates, or to the extent corrected by a subsequent restatement, the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder.

( ) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments.

( ) Tax Matters. The Company and each of its Subsidiaries (i) has accurately and
timely prepared and filed all foreign, federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (ii) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
with respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except, in the case of clauses (i) and
(ii) above, where the failure to so pay or file any such tax, assessment, charge
or return could not reasonably be expected to have a Material Adverse Effect.

( ) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, (i) there have been no events, occurrences or
developments that have had or could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) the Company has
not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not materially altered its method of accounting or the manner in
which it keeps its accounting books and records, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company), (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
Common Stock issued pursuant to existing Company stock option or stock purchase
plans or executive and director corporate arrangements disclosed in the SEC
Reports and (vi) there has not been any material change or amendment to, or any
waiver of any material right by the Company under, any Material Contract under
which the Company, any of its Subsidiaries, or any of their respective assets is
bound or subject. Except for the issuance of the Shares contemplated by this
Agreement or as set forth in Schedule 3.1(k) hereto, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.

( ) Environmental Matters. To the Company’s Knowledge, neither the Company nor
any of its Subsidiaries (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and there is no
pending or, to the Company’s Knowledge, threatened investigation that might lead
to such a claim.

( ) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) except as specifically disclosed in the SEC Reports, could, if
there were an unfavorable decision, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any of its Subsidiaries under the Exchange Act
or the Securities Act.

( ) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
could reasonably be expected to have a Material Adverse Effect. No executive
officer of the Company (as defined in Rule 501(f) of the 1933 Act) has notified
the Company or any Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer, to the Company’s
Knowledge, is in violation of any term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant which could reasonably be expected to have a Material Adverse Effect,
and the continued employment of each such executive officer does not subject the
Company or any Subsidiary to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

( ) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
of its Subsidiaries under), nor has the Company or any of its Subsidiaries
received written notice of a claim that it is in default under any indenture,
loan or credit agreement or any other Material Contract (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body having jurisdiction over the Company or
its properties or assets, or (iii) is or has been in violation of, or in receipt
of written notice that it is in violation of, any statute, rule or regulation of
any governmental authority applicable to the Company, except in each case as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

( ) Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its
respective business as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Material Permits and (ii) the Company is unaware of
any facts or circumstances that the Company would reasonably expect to give rise
to the revocation or modification of any Material Permits.

( ) Title to Assets. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property. The Company and its Subsidiaries have
good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as whole, in
each case free and clear of all Liens except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

( ) Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be conducted. Except as set forth
in the SEC Reports and except where such violations or infringements could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) to the Company’s Knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s Knowledge, threatened in writing action, suit, proceeding or
claim by others challenging the Company’s and its Subsidiaries’ rights in or to
any such Intellectual Property; (d) there is no pending or, to the Company’s
Knowledge, threatened in writing action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; and (e) the
Company has not received a written notice that such Intellectual Property
violates or infringes upon the rights of any Person.

( ) Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and such Subsidiaries are engaged. Neither
the Company nor any of its Subsidiaries has received any notice of cancellation
of any such insurance, nor does the Company or any Subsidiary have any knowledge
that it will be unable to renew its existing insurance coverage for the Company
and such Subsidiaries as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

( ) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports and other than the grant of stock options disclosed on Schedule 3(t),
none of the officers, directors or employees of the Company is presently a party
to any transaction with the Company (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the Company’s
Knowledge, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $100,000.

( ) Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.

( ) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it, except where such noncompliance could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act).

( ) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Shares (which placement agent fees are being paid by the
Company). The Company shall indemnify, pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.

( ) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchasers under the Transaction Documents.

( ) Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

( ) No Directed Selling Efforts or General Solicitation. Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has
conducted any “general solicitation” or “general advertising” (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Shares.

( ) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor any of their Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, at any time within the past six
months, made any offers or sales of any Company security or solicited any offers
to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares as contemplated hereby or (ii) cause the offering of the Shares pursuant
to the Transaction Documents to be integrated with prior offerings by the
Company for purposes of any applicable law, regulation or shareholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market on which any of the securities of the Company are listed or
designated.

( ) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate (or which would reasonably be
expected to have the effect of terminating) the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as specified
in the SEC Reports, the Company has not, in the 12 months preceding the date
hereof, received written notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance in all material respects with the listing
and maintenance requirements for continued trading of the Common Stock on the
Principal Trading Market.

( ) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

( ) Disclosure. The Company confirms that neither it nor any of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Placement Agent to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except (i) insofar as the existence, provisions and terms of the Transaction
Documents and the proposed transactions hereunder may constitute such
information, which will be disclosed by the Company in the Press Release as
contemplated by Section 4.5 hereof or (ii) insofar as any Purchaser has agreed
to receive material non-public information beyond the information described in
clause (i) above. The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company.

( ) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed or that otherwise
could reasonably be expected to have a Material Adverse Effect.

( ) Acknowledgment Regarding Purchasers’ Purchase of Shares.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Shares. 

( ) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

( ) No Disagreements with Accountants. Except as specified in the SEC Reports,
there are no material disagreements presently existing between the Company and
its accountants and the Company is current with respect to any fees owed to its
accountants.

2.0 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

( ) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each of this Agreement and the Registration Rights
Agreement has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

( ) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which could not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

( ) Purchaser Status. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to, or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities laws; provided, however, that by making the representations herein,
such Purchaser does not agree to hold any of the Shares for any minimum period
of time and reserves the right, subject to the provisions of this Agreement and
the Registration Rights Agreement, at all times to sell or otherwise dispose of
all or any part of such Shares pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Shares hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Shares (or any securities which are derivatives thereof) to or through
any person or entity; such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.

( ) Accredited Investor Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is an “accredited investor” as defined
in Rule 501(a) under the Securities Act and, if such Purchaser is domiciled in
Canada, such Purchaser is also an “accredited investor” within the meaning of
National Instrument 45-106 of the Canadian Securities Administration.

( ) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.

( ) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

( ) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and the Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares.

( ) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the earlier to occur of (1) the time that such
Purchaser was first contacted by the Company, the Placement Agent or any other
Person regarding the transactions contemplated hereby and (2) the tenth (10th)
day prior to the date of this Agreement, neither the Purchaser nor any Affiliate
of such Purchaser which (x) had knowledge of the transactions contemplated
hereby, (y) has or shares discretion relating to such Purchaser’s investments or
trading or information concerning such Purchaser’s investments, including in
respect of the Shares, and (z) is subject to such Purchaser’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or Trading Affiliate,
effected or agreed to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). Notwithstanding the foregoing, in the case of a Purchaser and/or
Trading Affiliate that is, individually or collectively, a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Purchaser’s or Trading Affiliate’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s or Trading Affiliate’s
assets, the representation set forth above shall apply only with respect to the
portion of assets managed by the portfolio manager that have knowledge about the
financing transaction contemplated by this Agreement. Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.5.

( ) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

( ) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares. Such Purchaser understands that the Placement Agent has
acted solely as the agent of the Company in this placement of the Shares and
such Purchaser has not relied on the business or legal advice of the Placement
Agent or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

( ) Reliance on Exemptions. Such Purchaser understands that the Shares being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

( ) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

( ) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.

( ) Beneficial Ownership. Such Purchaser shall not, by reason of its purchase of
the Shares, become a beneficial owner (as defined under the Section 13(d) of the
Exchange Act) of 20% or more of the Company’s Common Stock.

( ) Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below Purchaser’s name on the applicable
signature page attached hereto.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

1.0 Transfer Restrictions.

( ) Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Shares other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that the securities may be sold pursuant to such rule) or (iv) pursuant
to Rule 144(k) following the applicable holding period (provided that the
Purchaser provides the Company with reasonable assurances in a representation
letter that the securities may be sold pursuant to such rule), the Company may
require the transferor thereof to provide to the Company and the Transfer Agent
an opinion of counsel selected by the transferor and reasonably acceptable to
the Company and the Transfer Agent, the form and substance of which opinion
shall be reasonably satisfactory to the Company and the Transfer Agent, to the
effect that such transfer does not require registration of such transferred
Shares under the Securities Act. As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement.

(b) Legends. Certificates evidencing the Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended Shares
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan. Such a pledge would not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the Purchaser transferee
of the pledge. No notice shall be required of such pledge, but Purchaser’s
transferee shall promptly notify the Company of any such subsequent transfer or
foreclosure. Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Shares or for any agreement, understanding or arrangement between
any Purchaser and its pledgee or secured party. At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Shares subject to a pledge
or security interest as contemplated by this Section 4.1(b) shall continue to
bear the legend set forth in this Section 4.1(b) and be subject to the
restrictions on transfer set forth in Section 4.1(a).

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Shares upon which it is stamped or
issue to such holder by electronic delivery at the applicable balance account at
the Depository Trust Company (“DTC”), if (i) such Shares are registered for
resale under the Securities Act, (ii) such Shares are sold or transferred
pursuant to Rule 144 (assuming the transferor is not an Affiliate of the
Company), or (iii) such Shares are eligible for sale under Rule 144(k). The
Company shall cause Company Counsel to issue the legal opinion referred to in
the Irrevocable Transfer Agent Instructions to the Company’s transfer agent on
the Effective Date. Any fees (with respect to the Transfer Agent, Company
Counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company. Following the Effective
Date, or at such earlier time as a legend is no longer required for certain
Shares, the Company will use its best efforts to cause the Transfer Agent, no
later than three (3) Trading Days following the delivery by a Purchaser to the
Transfer Agent (with notice to the Company) of a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) (such third Trading Day, the “Legend Removal Date”), to deliver or
cause to be delivered to such Purchaser a certificate representing such Shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section. Certificates for
Shares subject to legend removal hereunder may be transmitted by the Transfer
Agent to the Purchasers by crediting the account of the Purchaser’s prime broker
with DTC.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates registered in the name of each Purchaser or its respective
nominee(s), for the Shares in such amounts as specified from time to time by
each Purchaser to the Company in the form of Exhibit D attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company represents and warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 4.1(d) will be given by the Company to its transfer
agent in connection with this Agreement, and that the Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. The Company
acknowledges that a breach by it of its obligations under this Section 4.1(d)
will cause irreparable harm to a Purchaser. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 4.1(d) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 4.1(d), that
a Purchaser shall be entitled, in addition to all other available remedies, to
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell the
Shares or any interest therein without complying with the requirements of the
Securities Act. While the above-referenced registration statement remains
effective, each Purchaser hereunder may sell the shares in accordance with the
plan of distribution contained in the registration statement and if it does so
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time after the date any legend is removed pursuant to
Section 4.1(c) hereof that the registration statement registering the resale of
the Shares is not effective or that the prospectus included in such registration
statement no longer complies with the requirements of Section 10 of the
Securities Act, the Purchaser will refrain from selling such Shares until such
time as the Purchaser is notified by the Company that such registration
statement is effective or such prospectus is compliant with Section 10 of the
Exchange Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act. Both the Company and its Transfer Agent, and
their respective directors, officers, employees and agents, may rely on this
subsection (e) and each Purchaser hereunder will indemnify and hold harmless
each of such persons from any breaches or violations of this paragraph.

(f) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser unlegended certificates within three (3) Business Days of receipt
of all documents necessary for the removal of the legend set forth above (the
“Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Business Day immediately following such three
(3) Business Day period, such Purchaser purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Business Days after such Purchaser’s request and in such
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to such Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such shares of Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock, times (b) the Closing Bid Price on
the Deadline Date.

2.0 Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Shares may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other shareholders of the Company.

3.0 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Shares as required under Regulation D. The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Shares for
sale to the Purchasers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification). The Company shall make all
filings and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

4.0 No Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that will be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Purchasers, or that will be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

5.0 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time, on
the Trading Day immediately following the execution of this Agreement, the
Company shall issue a press release (the “Press Release”) reasonably acceptable
to the Placement Agent disclosing all material terms of the transactions
contemplated hereby. On or before 9:00 a.m., New York City time, on the fourth
Trading Day following the execution of this Agreement (or such earlier time as
required by law), the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Registration Rights
Agreement)). Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the Commission (other than the Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii). Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 4.5, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

6.0 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, provide any Purchaser with
any material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release without the express
written consent of such Purchaser, unless prior thereto such Purchaser shall
have executed a written agreement regarding the confidentiality and use of such
information.

7.0 Indemnification.

( ) Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to third party claims against such
Purchaser relating to any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents.  The Company will not be liable to any Purchaser Party
under this Agreement to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to any Purchaser Party’s breach of any of
the representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents or any agreements
or understandings such Purchaser may have with any shareholder or any violations
by the Purchaser of state or federal securities laws or any conduct by such
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance.

( ) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.7(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually and materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

8.0 Listing of Securities. Prior to the execution of this Agreement or promptly
following the date hereof, the Company shall have taken or shall take all
necessary action to cause the Shares to be listed upon the Principal Trading
Market, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain, so long as any other shares of
Common Stock shall be so listed, such listing. Further, if the Company applies
to have its Common Stock or other securities listed on any other Trading Market,
it shall include in such application the Shares and will take such other action
as is necessary to cause the Shares to be listed on such other Trading Market as
promptly as practicable.

9.0 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Shares hereunder for working capital and general corporate purposes and
not to redeem any Common Stock or Common Stock Equivalents or to settle any
outstanding Action.

10.0 Short Sales After The Date Hereof. Such Purchaser shall not, and shall
cause its Trading Affiliates not to, engage, directly or indirectly, in any
Short Sales involving the Company’s securities during the period from the date
hereof until the earlier of such time as (i) the transactions contemplated by
this Agreement are first publicly announced as described in Section 4.5 or
(ii) this Agreement is terminated in full pursuant to Section 6.18.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.

ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING

1.0 Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares. The obligation of each Purchaser to acquire Shares at the Closing is
subject to the fulfillment to such Purchaser’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Purchaser (as to itself only):

( ) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

( ) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

( ) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

( ) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Shares at the Closing
(including all Required Approvals), all of which shall be and remain so long as
necessary in full force and effect.

( ) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or could reasonably be
expected to have a Material Adverse Effect.

( ) No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for quotation or listed on the Principal Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.

( ) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

( ) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit F.

( ) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

2.0 Conditions Precedent to the Obligations of the Company to sell Shares. The
Company’s obligation to sell and issue the Shares at the Closing is subject to
the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:

( ) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

( ) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing Date.

( ) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

( ) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Shares, all of which shall be
and remain so long as necessary in full force and effect.

( ) Purchasers Deliverables. Each Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

( ) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

ARTICLE VI.

MISCELLANEOUS

1.0 Fees and Expenses. Except as otherwise expressly set forth in the Company’s
engagement letter with the Placement Agent, the Company and the Purchasers shall
each pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Purchasers.

2.0 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

3.0 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section or if such notice or communication is delivered
via e-mail to the e-mail address specified in this Section, in each case prior
to 5:00 p.m., New York City time, on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section or by e-mail to the
e-mail address specified in this Section on a day that is not a Trading Day or
later than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

     
If to the Company:
  Metalico, Inc.
186 North Avenue East
Cranford, New Jersey 07016
Telephone No.: (908) 497-9610
Facsimile No.: (908) 497-1097
Attention: Arnold S. Graber
Email: ASGraber@metalico.com
With a copy to:
  Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Telephone No.: (973) 597-2476
Facsimile No.: (973) 597-2477
Attention: Steven M. Skolnick, Esq.
Email: sskolnick@lowenstein.com



      If to a Purchaser: To the address set forth under such Purchaser’s name on
the signature page hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

4.0 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers holding or
having the right to acquire a majority of the Shares on a fully-diluted basis at
the time of such amendment or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. No consideration shall be
offered or paid to any Purchaser to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Purchasers who then hold Shares.

5.0 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.0 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Shares in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Shares, by the terms and
conditions of this Agreement that apply to the “Purchasers”.

7.0 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except (i) each Purchaser Party is an intended third party beneficiary
of Section 4.7 and (ii) the Escrow Agent is an intended third party beneficiary
of Section 2.1(d), and each Purchaser Party or the Escrow Agent, as the case may
be, may enforce the provisions of such Section directly against the parties with
obligations thereunder.

8.0 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

9.0 Survival. The representations, warranties, agreements and covenants
contained herein shall survive for a period of three (3) years following the
Closing.

10.0 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

11.0 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

12.0 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights

13.0 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is reasonably required by the Transfer Agent. The applicants for a
new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Shares. If a replacement certificate or instrument evidencing any Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

14.0 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

15.0 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

16.0 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

17.0 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Shares pursuant
to the Transaction Documents has been made by such Purchaser independently of
any other Purchaser and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any Subsidiary which may have been made or given by
any other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser. The Company’s obligations to
each Purchaser under this Agreement are identical to its obligations to each
other Purchaser other than such differences resulting solely from the number of
Shares purchased by such Purchaser, but regardless of whether such obligations
are memorialized herein or in another agreement between the Company and a
Purchaser.

18.0 Termination. This Agreement may be terminated and the sale and purchase of
the Shares abandoned at any time prior to the Closing by either the Company or
any Purchaser (with respect to itself only) upon written notice to the other, if
the Closing has not been consummated on or prior to 5:00 p.m., New York City
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.18 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
Nothing in this Section 6.18 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section, the Company shall promptly notify all non-terminating
Purchasers and the Escrow Agent. Upon a termination in accordance with this
Section, the Company and the terminating Purchaser(s) shall not have any further
obligation or liability (including arising from such termination) to the other,
and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

1

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

METALICO, INC.



      By:     

Name:

Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

2

NAME OF PURCHASER:      

By:
Name:
Title:


Aggregate Purchase Price (Subscription Amount): $     

Number of Shares to be Acquired:      

Tax ID No.:      

Address for Notice:

     

     

     

Telephone No.:      

Facsimile No.:      

Email Address:      

Attention:      

Delivery Instructions:
(if different than above)

c/o      

Street:      

City/State/Zip:      

Attention:      

Telephone No.:      

3

EXHIBITS:

     
A:
B-1:
B-2:
C:
D:
E:
F:
G:
  Form of Registration Rights Agreement
Accredited Investor Questionnaire
Stock Certificate Questionnaire
Form of Opinion of Counsel
Irrevocable Transfer Agent Instructions
Form of Secretary’s Certificate
Form of Officer’s Certificate
Wire Instructions

SCHEDULES:

3.1(a) Subsidiaries
3.1(c) Authorization; Enforcement; Validity
3.1(k) Material Changes
3.1(l) Environmental Matters
3.1(m) Litigation
3.1(q) Title to Assets
3.1(t) Transactions with Affiliates and Employees
3.1(y) Registration Rights

4

EXHIBIT A

Form of Registration Rights Agreement

5

Instruction Sheet
(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights
Agreement)

A. Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:



  1.   Provide the information regarding the Purchaser requested on the
signature page. The Securities Purchase Agreement must be executed by an
individual authorized to bind

the Purchaser.



  2.   Exhibit B-1 – Accredited Investor Questionnaire:

For Non-Canadian Purchasers, provide the information requested by the Accredited
Investor Questionnaire in Parts A and B.

For Canadian Purchasers, provide the information requested by the Accredited
Investor Questionnaire in Parts A, B and C.



  3.   Exhibit B-2 Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire



  4.   Annex B to the Registration Rights Agreement — Selling Securityholder
Notice and Questionnaire

Provide the information requested by the Selling Securityholder Notice and
Questionnaire



  5.   Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:

Jennifer E. Pardi
Canaccord Adams Inc.
99 High Street, 12th Floor
Boston, MA 02110
Tel: (617) 788-1554
Fax: (617) 371-3796
Email: jennifer.pardi@canaccordadams.com



B.   Instructions regarding the transfer of funds for the purchase of Shares is
set forth on Exhibit G to the Securities Purchase Agreement.

6





EXHIBIT B-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To: Metalico, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of common
stock, par value $0.001 per share (collectively, the “Shares”), of Metalico,
Inc., a Delaware corporation (the “Corporation”). The Shares are being offered
and sold by the Corporation without registration under the Securities Act of
1933, as amended (the “Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(2) of the Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Corporation must determine that a potential investor
meets certain suitability requirements before offering or selling Shares to such
investor. The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Shares will not result in a violation of the Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

      For Non-Canadian Purchasers, please provide the information requested by
this Questionnaire in Parts A and B. For Canadian Purchasers, please provide the
information requested by this Questionnaire in Parts A, B and C. PART
A.BACKGROUND INFORMATION  
  Name of Beneficial Owner of the Shares:  
Business Address:  
(Number and Street)  
(City)(State)   (Zip Code) Telephone Number: (     )  
If a corporation, partnership, limited liability company, trust or other entity:
Type of entity:  
State of formation:        Approximate Date of formation:      

Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and
(ii) state(s), if any, in which you pay income taxes:

     
     
     



    Were you formed for the purpose of investing in the securities being
offered?

          Yes         No        
If an individual:  
 
   
 
Residence Address:  
 
    (Number and Street)  
(City)   (State)   (Zip Code) Telephone Number: (     )  
 
Age:         Citizenship:         Where registered to vote:      

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:



    Are you a director or executive officer of the Corporation?

Yes      No      

Social Security or Taxpayer Identification No.

PART B. UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares of the Company.



           (1) A bank as defined in Section 3(a)(2) of the Securities Act, or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;



           (2) A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;



           (3) An insurance company as defined in Section 2(13) of the
Securities Act;



           (4) An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act;



           (5) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;



           (6) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;



           (7) An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;



           (8) A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;



           (9) An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000;



           (10) A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;



           (11) A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;



           (12) A natural person who had an individual income in excess of
$200,000 in each of the two most recent years, or joint income with that
person’s spouse in excess of $300,000, in each of those years, and has a
reasonable expectation of reaching the same income level in the current year;



           (13) An executive officer or director of the Company;



           (14) An entity in which all of the equity owners qualify under any of
the above subparagraphs.

FOR EXECUTION BY AN INDIVIDUAL:

By

Date

Print Name:

FOR EXECUTION BY AN ENTITY:

Entity Name:

By

Date

Print Name:
Title:



    ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

Entity Name:

By

Date

Print Name:
Title:

Entity Name:

         
 
  By
 
       
Date
  Print Name:
 
       
 
  Title: _____________________
PART C.
  CANADIAN ACCREDITED INVESTOR QUESTIONNAIRE

This Part C should only be completed by Canadian Purchasers.

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares of the Company.



           (1) A Canadian financial institution, or a Schedule III bank;



           (2) The Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada);



           (3) A subsidiary of any person referred to in paragraphs (1) or (2),
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;



           (4) A person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer, other than a person registered
solely as a limited market dealer under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador);



           (5) An individual registered or formerly registered under the
securities legislation of a jurisdiction of Canada as a representative of a
person referred to in paragraph (4);



           (6) The Government of Canada or a jurisdiction of Canada, or any
crown corporation, agency or wholly owned entity of the Government of Canada or
a jurisdiction of Canada;



           (7) A municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l’île de Montréal or an intermunicipal management board in Québec;



           (8) Any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government;



           (9) A pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada;



           (10) An individual who, either alone or with a spouse, beneficially
owns, directly or indirectly, financial assets having an aggregate realizable
value that before taxes, but net of any related liabilities, exceeds $1,000,000;



           (11) An individual whose net income before taxes exceeded $200 000 in
each of the 2 most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded $300 000 in each of the 2 most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year,



           (12) An individual who, either alone or with a spouse, has net assets
of at least $5,000,000;



           (13) A person, other than an individual or investment fund, that has
net assets of at least $5,000,000 as shown on its most recently prepared
financial statements;



           (14) An investment fund that distributes or has distributed its
securities only to

(i) a person that is or was an accredited investor at the time of the
distribution,

(ii) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment
in investment funds], or

(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment];



           (15) An investment fund that distributes or has distributed
securities under a prospectus in a jurisdiction of Canada for which the
regulator or, in Québec, the securities regulatory authority, has issued a
receipt;



           (16) A trust company or trust corporation registered or authorized to
carry on business under the Trust and Loan Companies Act (Canada) or under
comparable legislation in a jurisdiction of Canada or a foreign jurisdiction,
acting on behalf of a fully managed account managed by the trust company or
trust corporation, as the case may be;



           (17) A person acting on behalf of a fully managed account managed by
that person, if that person

(i) is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and

(ii) in Ontario, is purchasing a security that is not a security of an
investment fund;



           (18) A registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded,



           (19) An entity organized in a foreign jurisdiction that is analogous
to any of the entities referred to in paragraphs (1) to (4) of Part B above or
paragraph (9) of Part B above in form and function;



           (20) A person in respect of which all of the owners of interests,
direct, indirect or beneficial, except the voting securities required by law to
be owned by directors, are persons that are accredited investors;



           (21) An investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser; or



           (22) A person that is recognized or designated by the securities
regulatory authority or, except in Ontario and Québec, the regulator as

(i) an accredited investor, or

(ii) an exempt purchaser in Alberta or British Columbia after this Instrument
comes into force.

FOR EXECUTION BY AN INDIVIDUAL:

By

Date

Print Name:

FOR EXECUTION BY AN ENTITY:

Entity Name:

By

Date

Print Name:
Title:



    ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

Entity Name:

By

Date

Print Name:
Title:

Entity Name:

                 
 
  By        
 
               
Date
  Print Name:        
 
               
 
  Title:     —  

7

EXHIBIT B-2

Stock Certificate Questionnaire

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

     
1.
  The exact name that the Shares are to be registered in (this is
the name that will appear on the stock certificate(s)). You may
use a nominee name if appropriate:
2.
  The relationship between the Purchaser of the Shares and the
Registered Holder listed in response to Item 1 above:
3.
  The mailing address, telephone and telecopy number of the
Registered Holder listed in response to Item 1 above:
4.
  The Tax Identification Number (or, if an individual, the Social
Security Number) of the Registered Holder listed in response to
Item 1 above:

8

EXHIBIT C

Form of Opinion of Counsel



0.   The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the state of its incorporation with the
requisite corporate power and authority to own, lease and operate its properties
and assets, and to conduct its business as described in the SEC Reports, to
execute and deliver the Agreement and the Registration Rights Agreement and to
perform its obligations thereunder, including, without limitation, to issue,
sell and deliver the Shares under the Agreement.



0.   When so issued, the Shares will be duly authorized, validly issued, fully
paid and nonassessable, and free of any and all liens and charges and preemptive
right or similar rights contained in the Company’s Certificate of Incorporation
or Bylaws or any agreement, note, lease, publicly filed mortgage deed or other
instrument to which the Company is a party or by which the Company is bound that
are filed as exhibits to the SEC Reports.



0.   All corporate action on the part of the Company necessary for the
authorization, execution and delivery of the Agreement and the Registration
Rights Agreement by the Company, the authorization, sale, issuance and delivery
of the Shares and the performance by the Company of its obligations under the
Agreement and the Registration Rights Agreement has been taken. The Agreement
and the Registration Rights Agreement have been duly and validly executed and
delivered by the Company and each of them constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms.



0.   The execution and delivery by the Company of the Agreement and the
Registration Rights Agreement, the performance by the Company of its obligations
under the Agreement and the Registration Rights Agreement, and the issuance of
the Shares, do not and will not, as the case may be, violate, conflict with or
constitute a default (or an event which, with the giving of notice or lapse of
time or both, constitutes or would constitute a default) under, give rise to any
right of termination, cancellation or acceleration under (i) the Certificate of
Incorporation or Bylaws, (ii) any indenture, mortgage, deed of trust, bank loan
or credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the Company is a party or by
which any of its properties may be bound or affected, and in each case which is
filed as an exhibit to the SEC Reports, (iii) any provision of any applicable
federal or state law, rule or regulation known to such counsel to be customarily
applicable to transactions of this nature, or (iv) any decree, judgment or order
known to such counsel to be applicable to the Company or its properties.



0.   Except as identified in the Agreement, to our knowledge, the Company is not
a party to any legal or governmental action or proceeding that (a) challenges
the validity or enforceability, or seeks to enjoin the performance, of the
Agreement or the Registration Rights Agreement or (b) if resolved in a manner
unfavorable to the Company could reasonably be expected to have a Material
Adverse Effect.



0.   No consent, approval or authorization of designation, declaration or filing
with any federal government authority any self-regulatory organization or
approval of the stockholders of the Company is required in connection with the
valid execution and delivery of the Agreement and the Registration Rights
Agreement, the offer, sale or issuance of the Shares, or the consummation by the
Company of any other transaction contemplated by the Agreement.



0.   Subject to the accuracy of the Purchasers’ representations in Section 3.2
of the Agreement, the offer, sale and issuance of the Shares in conformity with
the terms of the Agreement constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act of 1933, as amended.



0.   The Company is not, and, immediately after giving effect to the offering
and sale of the Shares, will not be, an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

9





EXHIBIT D

Form of Irrevocable Transfer Agent Instructions

As of June ___, 2007

Corporate Stock Transfer, Inc.
3200 Cherry Creek Drive South
Suite 430
Denver, Colorado 80209

Ladies and Gentlemen:

      Reference is made to that certain Securities Purchase Agreement, dated as
of June      , 2007 (the “Agreement”), by and among Metalico, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, the “Holders”), pursuant to which the Company is issuing
to the Holders shares (the “Shares”) of Common Stock of the Company, par value
$0.001 per share (the “Common Stock”).

      This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any, to
issue shares of Common Stock upon transfer or resale of the Shares.

In connection with the Agreement, and in order to effect the private placement
contemplated thereby, you are hereby authorized and directed to issue the Shares
on June      , 2007 to the Holders listed on Schedule A hereto (the “Initial
Issuance”). You are hereby instructed to place the following restrictive legend
on all such Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

You acknowledge and agree that, after the Initial Issuance, so long as you have
previously received (a) written confirmation from the Company that either (1) a
registration statement covering resales of the Shares has been declared
effective by the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”), or (2) an opinion
from the Company’s counsel that the Shares have been sold in conformity with
Rule 144 under the Securities Act (“Rule 144”) or are eligible for sale under
Rule 144(k) and (b) if applicable, a copy of such registration statement, then,
unless otherwise required by law, within three (3) business days of your receipt
of a notice of transfer, you shall issue the certificates representing the
Shares registered in the names of such Holders or transferees, as the case may
be, and such certificates shall not bear any legend restricting transfer of the
Shares thereby and should not be subject to any stop-transfer restriction.

      A form of written confirmation from the Company that a registration
statement covering resales of the Shares has been declared effective by the
Commission under the Securities Act is attached hereto as Annex I.

      Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.

      Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

Very truly yours,

METALICO, INC.

By:      Name:      
Title:      


Acknowledged and Agreed:

CORPORATE STOCK TRANSFER INC.

By:      
Name:      
Title:      


Date: June      , 2007

SCHEDULE A

10

Annex I

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

         
 
        Corporate Stock Transfer, Inc. 3200 Cherry Creek Drive South Suite 430
Denver, Colorado 80209

 
       
 
      Re: Metalico, Inc.
 
       

Ladies and Gentlemen:

         Metalico, Inc., a Delaware corporation (the “Company”), is writing with
respect to a Securities Purchase Agreement, dated as of June      , 2007,
entered into by and among the Company and the buyers named therein
(collectively, the “Purchasers”) pursuant to which the Company issued to the
Purchasers shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”). Pursuant to that certain Registration Rights Agreement of even
date, the Company agreed to register the resale of the Common Stock
(collectively, the “Registrable Securities”), under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on                     , 2007, the
Company filed a Registration Statement on Form S-3 (File
No. 333-                    ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “Commission”) relating to the Registrable
Securities which names each of the Purchasers as a selling shareholder
thereunder.

        In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at      [a.m.][p.m.] on      , 2007, and we have no knowledge, after telephonic
inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

      This letter shall serve as our standing notice to you that the Common
Stock may be freely transferred by the Purchasers pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Purchasers
or the transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated June      , 2007,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

                 
 
                        Very truly yours,
 
                        METALICO, INC.
 
               
 
      By:        
 
      Name:  
 

 
      Title:      


EXHIBIT E

Form of Secretary’s Certificate

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Metalico, Inc., a Delaware corporation (the “Company”), and
that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of June      , 2007, by and among the Company and the
investors party thereto (the “Securities Purchase Agreement"), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.



1.   Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on June 18, 2007. Such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.



2.   Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.



3.   Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.



4.   Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

                  Name   Position   Signature
Carlos E. Agüero
  Chief Executive Officer     —  

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this
     day of June, 2007.

Arnold S. Graber



      Secretary

11





I, Carlos E. Agüero, Chief Executive Officer, hereby certify that Arnold S.
Graber is the duly elected, qualified and acting Secretary of the Company and
that the signature set forth above is his true signature.

Carlos E. Agüero



      Chief Executive Officer

12





EXHIBIT A

Resolutions

13

EXHIBIT B

Certificate of Incorporation

14

EXHIBIT C

Bylaws

15

EXHIBIT F

Form of Officer’s Certificate

The undersigned, the Chief Executive Officer of Metalico, Inc., a Delaware
corporation (the "Company”), pursuant to Section 5.1(h) of the Securities
Purchase Agreement, dated as of June      , 2007, by and among the Company and
the investors signatory thereto (the “Securities Purchase Agreement”), hereby
represents, warrants and certifies as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):



  1.   The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality, in which case such representations and warranties are true and
correct in all respects) as of the date when made and as of the date hereof, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.



  2.   The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the date hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of June, 2007.

     

Carlos E. Agüero

Chief Executive Officer

16

EXHIBIT G

Wire Instructions

         
Bank: PNC Bank New Jersey Caldwell, NJ ABA No. 031207607 For credit to:
  Lowenstein Sandler PC
 
  Special Trust Account III
Account No.
    8025720158  

For International wires please use SWIFT Code: PNCCUS33

17

DISCLOSURE SCHEDULES
TO
SECURITIES PURCHASE AGREEMENT

These Disclosure Schedules to Securities Purchase Agreement (the “Disclosure
Schedules”) are delivered pursuant to Section 3.1 of the Securities Purchase
Agreement by and among Metalico, Inc., a Delaware corporation (the “Company”)
and each purchaser listed on the signature pages thereof (together, the
“Purchasers”) dated June      , 2007 (the “Agreement”). The numbers in the
Disclosure Schedules correspond to the Section numbers in the Agreement;
however, any information disclosed herein under any Section number shall be
deemed to be disclosed and incorporated into any other paragraph number under
the Agreement where it is reasonably clear based on the description of the
matter contained in such section that such disclosure relates to that section.
Any terms defined in the Agreement shall have the same meaning when used in
these Disclosure Schedules as when used in the Agreement unless the context
otherwise requires. Copies or summaries of agreements, plans, policies and other
documents referred to herein have been made available to the Purchasers.

18

Schedule 3.1(a)

Subsidiaries

                     
 
                    Subsidiary               State of Incorporation            
     
AgriFuel Co.1
                  Delaware General Smelting and Refining, Inc.2
              Tennessee
 
                   
Gulf Coast Recycling, Inc.
                  Florida
 
                    Metalico Buffalo, Inc.3
              New York
 
                   
Mayco Industries, Inc.
                  Alabama
Metalico Akron, Inc.
                  Ohio
Metalico Akron Realty, Inc.
                  Ohio
 
                    Metalico Alabama Realty, Inc.
              Alabama
 
                    Metalico Aluminum Recovery, Inc.
              New York
 
                    Metalico-College Grove, Inc.
              Tennessee
 
                   
Metalico-Granite City, Inc
                  Illinois Metalico Niagara, Inc.4
              New York Metalico Niles, Inc. 2
              Ohio Metalico Rochester, Inc.5
              New York
Metalico Syracuse, Inc.
                  New York
 
                    Metalico Syracuse Realty, Inc.
              New York
Metalico Transfer, Inc.
                  New York Metalico Transfer Realty, Inc.
              New York Metalico Transport, Inc.6
              New York River Hills by the River, Inc.7
              Florida Santa Rosa Lead Products, Inc.
              California
Tranzact Corporation
                  Delaware
West Coast Shot, Inc.
                  Nevada 1       Metalico, Inc. owns 50.6% of outstanding stock.
       
2
      Inactive  
 
 
3       Formerly known as Lake Erie Recycling Corp.         4       Formerly
known as Metalico-Buffalo, Inc.        
 
     
 
 
 
5       Formerly known as Metallico Lyell Acquisitions, Inc.        
 
     
 
 
 
6       Formerly known as Buffalo Hauling Corp.         7       Wholly-owned
subsidiary of Gulf Coast Recycling, Inc.        

19

Schedule 3.1(k)

Material Changes

Indebtedness to sellers incurred in the acquisitions of assets of Compass
Environmental Haulers, Inc., by Metalico Transfer, Inc., real property of 150
Lee Road, LLC, by Metalico Transfer Realty, Inc., and the capital stock of
Tranzact Corporation by Metalico, Inc. in an aggregate amount of approximately
$3,085,000.

20

Schedule 3.1(t)

Options

Since the filing of the Company’s Quarterly Report for the three months ended
March 31, 2007, the Company has issued options to purchase an aggregate of
15,000 shares of common stock at $6.29 per share (the market price of the common
stock on the date of grant).

21

Schedule 3.1(y)

Registration Rights

Pursuant to the Company’s Second Amended and Restated Registration Rights
Agreement dated May 24, 2004, certain holders of the Company’s common stock have
registration rights with respect to approximately 9.4 million shares of common
stock held by them. The Company has received waivers from the holders of the
registration rights.

22